Citation Nr: 9919435	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-00 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
fracture of the right clavicle, rated 10 percent 
disabling.  

2. Entitlement to an increased rating for acne vulgaris of 
the face, neck and back, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran has verified service from September 1974 to 
September 1980, along with two additional years of service 
which has not been verified.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1992 rating action of the Regional Office (RO) 
which granted service connection for acne vulgaris of the 
face, neck and back and for residuals of a fracture of the 
right clavicle.  A 10 percent evaluation was assigned for the 
skin disability, and a noncompensable evaluation was assigned 
for the fracture residuals.  

When this case was previously before the Board in February 
1996, service connection was denied for calluses of both feet 
and a chronic prostatic disorder.  A compensable rating was 
denied for left epididymitis.  The issues of service 
connection for headaches and residuals of cysts of the back, 
neck and ear were remanded to the RO for further development.  
The issues of an increased rating for acne vulgaris of the 
face, neck and back, and for residuals of a fracture of the 
right clavicle were likewise remanded to the RO for further 
development.  

On remand, in a December 1998 rating action, service 
connection was granted for cysts of the back, neck and ears, 
and for migraine headaches was granted.  In addition, the RO 
increased the evaluation assigned for the residuals of a 
fracture of the right clavicle to 10 percent.

The veteran did not present a Notice of Disagreement (NOD) 
for the issue of increased ratings for cysts or migraine 
headaches.  Accordingly, the Board's jurisdiction is limited 
to the issues noted on the title page.     






FINDINGS OF FACT

1. The residuals of the fracture in service do not prevent 
the veteran from lifting his arm above shoulder level, nor 
do they result in significant swelling, deformity, atrophy 
or limitation of function.  There is no evidence of 
dislocation or nonunion.

2. The veteran's acne vulgaris does not result in constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right clavicle are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, Part 4, Codes 5201, 5203 (1998).

2.  The criteria for a rating in excess of 10 percent for 
acne vulgaris are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.20, Part 4, Codes 7899-7806 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records indicates that the 
veteran was treated on repeated occasions in service for 
acne.  Treatment in May 1975 indicated that the veteran had 
acne, and that there was slight improvement.  Continued 
treatment was required.  

The veteran fractured his right clavicle when he fell in 
January 1979.  On initial examination, the right shoulder was 
slightly swollen and tender with painful range of motion.  

On VA compensation examination in June 1981, the veteran 
reported the injury in service.  He noted that the clavicle 
had been immobilized, but did not report any problems since 
that time.  It was reported that the veteran was right-
handed.  Skin was normal in turgor and elasticity, and no 
deformities of the face were reported.  

The veteran underwent a Department of Veterans Affairs (VA) 
dermatological examination in April 1992.  He stated he had 
acne since childhood, but that it had worsened in service.  
At the time of examination, he had no complaints.  He 
reported that he had learned to live with the problem.  In 
particular, there was no itching, burning, pain or loss of 
sensation.  He noted that the occurrence of the lesions on 
his back was not related to temperature or seasonal changes.  
The veteran indicated that he had periodic flares when the 
boils recurred.  Over the years, he had required periodic 
incision and drainage of the lesions.  On examination, there 
were two rounded papular lesions on the right cheek, and 
there were multiple pitted scars on the face and upper back.  
There were a few papular lesions on the upper back.  The 
diagnosis was acne vulgaris.  

The veteran was also afforded an orthopedic examination by 
the VA at that time.  He noted the injury in service, and 
stated he was having some residual discomfort in the clavicle 
area, requiring him to take Motrin.  He indicated that he did 
not wear any particular orthopedic appliances.  On 
examination, there was satisfactory healing and alignment of 
the clavicle.  The examiner was unable to palpate the callus 
associated with healed fracture.  The clavicle otherwise 
appeared to have appropriate length and was satisfactorily 
aligned and healed.  X-ray films of the clavicle showed an 
old healed fracture.  The diagnostic impression was history 
of healed fracture of the right clavicle, with some residual 
discomfort.  

Private medical records dated from 1987 to 1992 were received 
in February 1993.  The veteran was seen in December 1987 and 
reported that he had fallen in July of that year and 
experienced pain in the right shoulder.  He had three 
subacromial injections, but continued to have pain and 
weakness.  An arthrogram later that month revealed no 
evidence of a rotator cuff tear.  He underwent an arthrotomy 
of the right shoulder in February 1988.  The postoperative 
diagnosis was tear of the supraspinatus muscle; and anterior 
and lateral acromial spur.  In a March 1991 note, a private 
physician reported that the veteran had a cyst over his left 
scapular area.  No acne was reported.  Additional treatment 
for cysts and a carbuncle were reported.

A VA skin examination of the skin was also conducted in 
September 1996.  The veteran related that he still had acne 
on his face, neck and upper back.  There were few 
inflammatory papules, although there were multiple pitted 
scars at the upper back.  There were several pitted scars at 
the lower back and two inflammatory papules, one on each side 
of the lumbar spine.  There were a few pitted scars of the 
neck, but no inflammatory papules.  Cystic acne was noted on 
both sides of the neck.  Acne vulgaris, as noted, was present 
on the face, upper and lower back, and neck.  The diagnosis 
was history of acne vulgaris.

The veteran was afforded a VA dermatological examination in 
September 1996.  There were multiple acne scars.  Color 
photographs of the veteran's face, back and neck were 
associated with the examination report.  The assessment was 
severe cystic acne.  

The veteran also underwent an orthopedic examination at that 
time.  He reported the fracture in service, and stated that 
it seemed to have healed well.  There was some intermittent 
pain following the fracture.  He was doing well until a fall 
in 1986.  Over the past 10 years, he reported constant 
numbness on the upper side of his shoulder, in the area of 
the trapezius muscle.  He described it as being decreased 
sensation, not complete numbness.  He was rather vague in 
describing the symptoms, and denied symptoms such as 
crepitance or severe sharp pains.  On examination, there was 
a well-healed, non tender scar on the right anterior shoulder 
level.  There was a small strip over the trapezius muscle 
which had decreased sensation, but was not completely 
anesthetic.  Forward flexion was possible to 160 degrees, 
with extension to 50 degrees, abduction to 150 degrees, 
adduction to 45 degrees, internal rotation to 75 degrees and 
external rotation to 90 degrees.  There was some apparent 
pain to internal and external rotation.  There was some 
slight tenderness over the tip of the shoulder, but none over 
the biceps tendon. Muscle strength throughout the shoulder 
appeared to be 5/5 without any specific area of muscle 
strength or loss.  There was some minimal atrophy of the 
right supraspinatus muscle as compared to the left side, but 
no other atrophy was identified.  impingement tests were 
negative.  X-ray films of the right clavicle showed no gross 
abnormalities.  The diagnoses were fracture of the distal end 
of the right clavicle; probable rotator cuff tear, secondary 
to a fall in 1986; and status postoperative repair of the 
rotator cuff and acromioplasty of the right acromion.  The 
examiner was unable to determine if the disorder caused 
weakened movement, excess fatigability, and incoordination, 
as the examiner did not have access to the original records, 
and therefore could not determine the pre-1986 level of 
disability.  Accordingly, the examiner likewise could not 
determine the amount of disability due to the service 
connected disability and the post service injury.  

Of record are reports of treatment afforded the veteran by a 
private physician.  In a March 1995 note, the examiner noted 
that the veteran was doing well with respect to his right 
shoulder until he was in a motor vehicle accident.  He also 
stated that he had a previous difficulty with the right 
shoulder starting in December 1987 after he slipped.  It was 
reported that he was in a motor vehicle accident in September 
1988.  On examination, right rotation was to 60 degrees, left 
rotation was to 70 degrees, and extension was to 40 degrees.  
Forward flexion was "4 fingers to chest."  Tenderness was 
present on axial compression and distraction.  Abduction was 
to 90 degrees and internal and external rotation were to 80 
degrees.  The veteran continued to require treatment and, in 
January 1997, he underwent an arthroscopic subacromial 
decompression.  When seen the following month, he had 
excellent range of motion, and the impression was resolved 
traumatic bursitis secondary to tearing of scar tissue.  

The veteran was afforded a VA examination of the joints in 
May 1998.  He reported the injury in service, along with the 
post service injuries.  There was a sensation of tenderness 
and pain when palpation of the right shoulder was performed.  
There was no pain over the fracture of the right clavicle, 
and there was no arm wasting or sensory changes noted.  There 
was mild tenderness along the supraspinatus fossa.  Deltoid 
function was normal.  Forward elevation of the right shoulder 
was possible to 130 degrees, with abduction to 150 degrees, 
external rotation to 70 degrees, and internal rotation to 65 
degrees.  X-ray films showed mild degenerative changes.  The 
diagnoses were healed right clavicle fracture; postoperative 
right rotator cuff repair; and postoperative glenohumeral 
joint arthroscopic debridement.  The examiner concluded that 
the veteran's service connected right clavicle fracture had 
been healed and uneventful at the time of the post service 
incidents.  The examiner opined that current problems 
relating to rotator cuff pathology with its associated 
impingement syndrome and glenohumeral arthritis has no 
relationship to the clavicle fracture sustained on active 
duty.  (emphasis in original)  The fracture occurred 
presumably at the coracoclavicular ligament level, which is 
far medial to and superior to the supraspinatus and 
subscapularis tendons.  There was no anatomic basis for 
suspecting that this could have contributed to impingement 
syndrome, particularly since there were no persistent 
symptoms while on active duty.  

The veteran was also furnished a dermatological examination 
in August 1998.  It was noted that he had been treated with a 
variety of medications for the acne vulgaris.  On 
examination, there were numerous crater and ice-pick type 
acne scars on the shoulders, face and neck.  The diagnoses 
included acne scarring.  

Analysis

Initially, the Board notes that the veteran's claims are well 
grounded.  By this, the Board means that the claims submitted 
are plausible.  The Board further concludes that the VA has 
met its statutory duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
Residuals of a fracture of the right clavicle

In determining the proper rating for the veteran's right 
clavicle disorder, the VA is limited to a consideration of 
the symptomatology resultant from the service connected 
disability, and not from the residuals of post service 
injuries.  A review of the medical evidence of record shows 
limited symptomatology resultant from the residuals of the 
fracture in service.  On initial compensation examination in 
June 1981, the veteran reported the injury in service, but 
did not indicate that there had been any problems since that 
time.  There are reports of injuries subsequent to this 
examination, and, to determine what symptomatology was the 
result of the post service injuries, and what symptomatology 
was the result of the essentially quiescent service connected 
disability, the veteran was to be furnished with a VA 
compensation examination.  On examination in September 1996, 
the examiner did not have available the reports of treatment, 
and was therefore unable to determine the amount of 
disability due to the service connected disability and the 
amount of disability due to the post service injuries.  

The veteran was accordingly scheduled for an additional 
compensation examination.  The examiner concluded that the 
veteran's in service disability had essentially healed at the 
time of the post service injuries.  Such a conclusion is 
certainly consistent with the history reported on the initial 
VA compensation examination, where the veteran did not report 
any problems since service.  Moreover, the examiner concluded 
that the veteran's current problems bore no relationship to 
the in service injury.  Rather, they were all caused by the 
veteran's post service injuries.  

Thus, in determining if the veteran's service connected right 
shoulder disorder warrants a rating in excess of 10 percent, 
the Board must only consider the limited symptomatology 
resultant from those residuals.  The Board may not take into 
account the symptomatology resultant from the post service 
injuries.  

In reviewing the pertinent Diagnostic Codes, the Board notes 
that a 20 percent rating under the provisions of Diagnostic 
Code 5201 is appropriate when motion of the major extremity 
is limited to the shoulder level.  For this to be present, 
elevation and abduction would have to be limited to 90 
degrees.  See 38 C.F.R. § 4.71, Plate I (1998).  On the 
veteran's most recent compensation examination, in May 1998, 
elevation was possible to 130 degrees.  These findings are 
essentially consistent with the report of examination in 
September 1996.  Accordingly, even if the Board were to 
consider that all limitation of motion was the result of the 
injury in service, instead of the post service injuries, the 
veteran's current limitation of motion would not be 
sufficient to warrant an increased rating.  Accordingly, an 
increased rating based on limitation of motion is not 
appropriate.  

A 20 percent rating may also be granted if there is 
dislocation of the clavicle, or nonunion of the clavicle with 
loose movement.  38 C.F.R. Part 4, Code 5203 (1998).  A 
review of the findings on examination and treatment do not 
support the conclusion that the residuals of the injury in 
service result in such symptomatology.  While X-ray films 
taken on examination in April 1992 showed an old healed 
fracture, no dislocation or non-union was reported.  X-ray 
films taken in conjunction with the September 1996 
examination showed no gross abnormalities.  While the 
diagnosis included probable rotator cuff tear, this was 
considered the result of the post service injuries.  These 
findings are also essentially consistent with the private 
medical records which have been associated with the claims 
folder.  Finally, on the most recent compensation 
examination, there were mild degenerative changes in the 
right shoulder noted on X-ray films.  However, as noted, the 
examiner concluded that the injury in service had no effect 
on the veteran's current condition.  Under such 
circumstances, the Board further concludes that the criteria 
in Diagnostic Code 5203 does not support a basis for an 
increased rating.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
further has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran's 
right clavicle disorder is rated under the provisions of 
Diagnostic Code 5201, which turn on limitation of motion.  
Accordingly, the Board finds that the Court's holding in 
DeLuca applies.  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. relate to 
functional loss.

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

The provisions of 38 C.F.R. § 4.40 relate to functional loss.  
The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as abnormal or 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy. 

In view of the findings on the most recent examination, the 
Board concludes that the provisions of 38 C.F.R. §§ 4.40 and 
4.45 likewise do not provide a basis for an increased rating.  
As noted, the symptomatology demonstrated on examination was 
the result of post service injuries, and not caused by the 
injury in service.  Thus, the Board does not find that there 
is any significant incoordination, pain on movement, 
swelling, deformity, atrophy or limitation of function caused 
by the in service injury, warranting a rating in excess of 
the 10 percent currently in effect.  Accordingly, these 
provisions do not support an increased rating.  

Acne vulgaris

The veteran's acne vulgaris is rated by analogy to eczema.  
38 C.F.R. § 4.20 (1998).  The current 10 percent rating is 
appropriate when there is exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  For a 30 
percent rating to be warranted, there must be constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. Part 4, Codes 7899-7806 (1998).  

A review of the findings on examination and treatment do not 
demonstrate symptomatology of sufficient severity to warrant 
a 20 percent rating.  On examination in April 1992 there was 
no itching, burning, pain or loss of sensation.  He was 
examined after the case was remanded to the RO, and no 
extensive lesions or marked disfigurement was noted.  While 
there was numerous crater and ice pick scars reported on 
examination in August 1998, the examiner did not conclude 
that the skin disorder resulted in marked disfigurement.  

Under such circumstances, the Board concludes that the 
symptomatology objectively reported on examination is not of 
sufficient severity to warrant a rating in excess of 10 
percent.  Accordingly, the veteran's claim must be denied.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board finds that these 
provisions do not support the grant of an increased rating 
for the disorder at question.  


ORDER

Increased ratings for residuals of a fracture of the right 
clavicle or for acne vulgaris are denied.  



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

